Opinion issued August 4, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00725-CR
                            ———————————
                      EDDIE RAY CHARLES, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Case No. 16-DCR-075041B


                          MEMORANDUM OPINION

      Appellant Eddie Ray Charles was convicted by a jury of continuous sexual

abuse of a child or children under the age of 14.1 The trial court imposed a sentence

of 75 years’ imprisonment. In three of his issues on appeal, Charles argues that the


1
      TEX. PENAL CODE § 21.02(b).
trial court abused its discretion in failing to grant a mistrial after (1) the State

commented on Charles’s post-arrest silence, (2) the State violated Brady by failing

to turn over exculpatory evidence until the middle of trial, and (3) the State’s expert

witness gave false testimony. Charles also argues that the trial court erred by refusing

to admit evidence of one of the complainant’s pending criminal charges.

      We affirm.

                                     Background

      Charles was charged with the offense of continuous sexual abuse of a child or

children under the age of 14. At trial, one of the complainants, Kelly Goodman

(pseudonym), testified that she was 12 years old when Charles, who was her cousin’s

husband, inappropriately touched her at a family birthday party. Goodman testified

that, while the other adults were playing poker outside, Charles grabbed her arm and

led her to the master bathroom, where he stood behind her, pressing his penis against

her back. As he was standing behind Goodman, Charles “reached . . . slowly

toward[] her genitals, and [she] pulled his hand away.” Charles tried to touch

Goodman’s genitals a second time, more aggressively, but she again pushed his hand

away. Goodman stated that Charles did not actually touch her genitals either time.

Charles also tried to “grab[] [Goodman’s] hand and . . . direct[] it towards where his

penis would be,” but she pulled her hand away. Charles stopped and the two left the

bathroom after seeing Goodman’s father stand up to leave the poker table outside.


                                           2
About a week after this incident, Goodman made an outcry to her sixth-grade art

teacher, Leah Stevens. Law enforcement became involved and forensic interviews

of Goodman were conducted at the Children’s Advocacy Center.

      A second complainant, Christy Kerr (pseudonym), testified at trial that

Charles, who was her stepfather, continuously sexually abused her from when she

was in fourth grade until she was 12 or 13 years old. Charles would come into Kerr’s

room at night, get on top of her, “rub[] against [her] body,” “grasp [her] body in

inappropriate places, such as [her] vagina and [her] butt area,” and penetrate her

vagina with his penis. Kerr also described incidents where she would wake up in the

middle of the night to find Charles “under her covers,” “holding [her] thighs down,”

and putting “his tongue in [her] vagina.” Kerr testified that this abuse occurred about

six times a month from the time she was eight or nine years old until she was 12 or

13 years old. Kerr testified that she was scared to tell anyone what was happening

but wrote about these incidents and kept her writings in a “safe place.” In 2016, her

father’s girlfriend found Kerr’s writings and involved law enforcement. Forensic

interviews of Kerr were also conducted at the Children’s Advocacy Center.

      Facts Relevant to the State’s Comment on Charles’s Post-Arrest Silence

      Assistant Chief Jarrett Nethery of the Rosenberg Police Department testified

that he investigated the allegations by Kerr and identified Charles as the suspect.




                                          3
Nethery spoke with various witnesses and attempted to speak with Charles.

Regarding his attempt to speak with Charles, Nethery testified:

      STATE:       After you collected [Kerr’s] writings, you said you worked
                   with other detectives and you were attempting to speak
                   with Eddie Charles; is that right?
      NETHERY:     Yes, ma’am.

      STATE:       Were you able to locate Eddie Charles and ask him if he
                   was willing to provide you a statement?

      NETHERY:     Yes, ma’am.
      STATE:       And did he, in fact, provide you a statement?
      NETHERY:     No, ma’am.

      Charles did not object at that time. At the conclusion of Nethery’s direct

examination, one of the prosecutors raised the issue at the bench in the following

exchange:

      STATE:       Judge, I had stepped out when you -- when the
                   conversation was being posed with regards to the question
                   regarding the defendant not providing a statement; and I
                   believe there was an objection with regards to he was in
                   custody at the time. I hope I’m not misunderstanding that.
                   And I believe defense had asked if the Court would
                   consider instructing the jury to disregard. I -- I believe
                   defense was accurate in that the jury must be instructed to
                   disregard that statement. I believe it is potentially
                   reversible error if they’re not instructed to disregard that
                   statement.

      THE COURT: Let’s go ahead and cross Mr. Nethery and then --
      DEFENSE:     Do a bill after.


                                         4
      THE COURT: (Nods head affirmatively).

      (Conference at the Bench concluded. Return to open court.)
      Shortly thereafter, one of the jurors became ill and the trial court took a brief

recess. During the recess, the State, not defense counsel, re-urged the trial court to

instruct the jury to disregard this testimony. The trial court stated that it could not

give the instruction now but would do so at the end of Nethery’s testimony. Defense

counsel did not object to the trial court’s failure to instruct the jury at that time.

      At the conclusion of Nethery’s testimony, the trial court instructed the jury as

follows:

             All right. Ladies and gentlemen of the jury, earlier in the -- Ms.
      Ellisor, when she was first directing Assistant Chief of Police Nethery,
      asked a question about whether Mr. Charles cooperated or made a
      statement. I’m going to ask you to disregard that question.

             Mr. Charles has a Fifth Amendment right that is absolute. He
      shall not -- And it shall not be taken as any circumstance against him.
      He is not required to make a statement or cooperate with the police in
      any way. That is a right afforded to every citizen; and it will not be
      taken up again, so I’m going to ask you to disregard that statement.
      Thank you.

      Charles moved for a mistrial, which was denied by the trial court.

      Facts Relevant to Kelly Goodman’s Pending Criminal Charges

      On April 18, 2019, during a break in the State’s direct examination of

Goodman and outside the presence of the jury, the trial court informed Goodman

that it had been made aware that she had an indictment pending in the 458th Judicial



                                            5
District of Fort Bend County,2 and that Charles’s counsel needed to question her

about this charge for appellate record purposes. Before any questioning occurred,

however, the trial court suggested that this matter be taken up later when Goodman’s

counsel could be available, and Charles’s counsel agreed.

      One week later, on April 25, Goodman again appeared outside the presence

of the jury, this time with her counsel, Wilvin Carter, present. Goodman testified

that she was arrested on August 8, 2018 for the misdemeanor offense of possession

of marijuana and the felony offense of tampering with evidence. Goodman testified

that she had been going to court on these charges since 2018. Goodman testified that

she reached an agreement with the State on April 15, 2019, a few days before she

testified in this case, that both cases would be dismissed if she took a drug class.

      Goodman testified that she had spoken with the prosecutors trying this case

against Charles and the only mention of her pending charges was the prosecutor

telling her they should not come up during cross examination. Goodman testified

that she had never spoken with the prosecutors handling Charles’s case about any

sort of arrangement for leniency in her pending cases in exchange for her testimony

against Charles. Goodman testified that she was aware that the Fort Bend County




2
      There is some discrepancy in the record about where Goodman’s charges were
      pending with the Fort Bend County District Courts.
                                           6
District Attorney’s Office was not prosecuting the cases against her and that her

cases were being handled by a special prosecutor.

      Carter, Goodman’s counsel, then stated that the plea offer was made by the

special prosecutor Scott Durfee on February 20, 2019 and he spoke with Goodman

about accepting that offer in early March 2019. Carter also clarified that Durfee did

not have any direct contact with Goodman. All communication with Durfee had been

through him. Carter explained that he had not spoken with Durfee regarding

Goodman’s status as a witness in this case and he did not know whether Durfee was

aware of Goodman’s status as a witness in this case.

      Charles’s counsel then called his associate Amanda Bolin (a former

prosecutor with the Fort Bend County District Attorney’s Office), who testified that

she had spoken with Durfee and Durfee told her that he was aware that the reason

for his appointment as the special prosecutor in the cases against Goodman was

because Goodman was a victim or witness in a serious sexual abuse case. Bolin also

testified that Durfee told her he made the offer to Goodman “as if the case was

pending in Harris County.” Bolin agreed that Goodman received “the same treatment

any other defendant would have received if they had similar cases in Harris County”

on the marijuana charge. As to the tampering charge, Bolin testified that Durfee told

her “that he was dismissing the tampering because it was a classic case of Fort Bend

County overcharging.”


                                         7
      Charles argued that the evidence as to Goodman’s pending charges should be

admissible to show bias or interest and that refusing to allow cross-examination that

might show leniency in exchange for Goodman’s testimony violated the

confrontation clause and due process. In support of his argument, Charles

specifically relied on Texas Rule of Evidence 613 and Carroll v. State, 916 S.W.2d

494 (Tex. 1996). The trial court denied Charles’s request to cross examine Goodman

regarding the criminal charges pending in Fort Bend County.

      Facts Relevant to the Alleged Brady Violation

      During cross-examination, Kerr testified that she met with prosecutors

numerous times in the past year. She further testified that other individuals were

present during these meetings and that each person present was taking notes. After

the trial court recessed for the day, Charles requested that the State turn over the

notes taken by these other individuals. Approximately five to six hours later, the

State produced the notes, consisting of 60-70 handwritten pages of notes from the

victim liaison employee with the Fort Bend County District Attorney’s Office.

      The next day, Charles moved for a mistrial so that he could “investigate what

these notes are, who these notes came from, [and] who else was in the room.”

Charles argued that, during these interviews, Kerr made statements that were

inconsistent with statements she made during her previous Children’s Advocacy

Center interviews, that these inconsistent statements were contained in the


                                         8
previously undisclosed notes, and that he had the right to impeach Kerr with those

inconsistent statements. The trial court denied Charles’s motion for mistrial but

granted his alternative request to have additional time to review the notes.

      Kerr was later cross examined at length regarding her prior inconsistent

statements. Charles’s counsel did not question Kerr about the previously undisclosed

notes and did not move to introduce the previously undisclosed notes into evidence.

Nor did Charles’s counsel question the author of the notes on the record or request

an opportunity to do so.

      Facts Relevant to the Alleged False Testimony from Fiona Remko

      Fiona Remko, the Director of the Children’s Advocacy Center, gave expert

testimony on her forensic interview with Kerr. Remko testified that Kerr described

to her an “ongoing course of conduct” of sexual abuse perpetrated by Charles.

      After a series of questions and answers about how children who have been

abused typically disclose the abuse they have suffered, the following exchange

occurred:

      STATE:       I want to turn your attention to a different forensic
                   interview that you did of a child named Kelly Goodman.
                   Do you remember conducting that interview?
      REMKO:       Yes, I do.

      STATE:       And in evaluating or analyzing that interview, was the
                   disclosure of Kelly Goodman a purposeful disclosure or
                   an accidental disclosure?
      REMKO:       Hers was more purposeful.
                                          9
      STATE:        How so?

      DEFENSE:      Excuse me, your Honor. Can we get a clarification of what
                    date the interview that we’re talking about?

      THE COURT: Yes.

      STATE:        Yes, I believe it was – Can I have one moment, your
                    Honor.

      THE COURT: Yes.

      STATE:        Yes, your Honor. Ms. Remko, do you remember the
                    specific interview on October 3rd, 2013?

      REMKO:        Yes.

      STATE:        And in this interview, was the alleged perpetrator also
                    Eddie Charles?
      REMKO:        Yes, it was.

      At this point, the defense sought to take Remko on voir dire and the parties,

in a conference outside the hearing of the jury, clarified that the State made a mistake

regarding the interview date as the October 3 interview was primarily aimed at an

allegation of inappropriate touching by J.A., Goodman’s mother’s boyfriend.

However, Charles was mentioned several times during the October 3 interview. The

trial court expressed concern over the mistake but stated that it would “take it up

overnight and see where we’re at with it in the morning.”

      The next morning, Charles moved for a mistrial and, alternatively, requested

that Remko not be allowed to testify. The trial court denied those requests but




                                          10
allowed both the State and the defense to ask questions clarifying Remko’s

testimony about the October 3 interview.

      The State then continued direct examination of Remko and immediately

pointed out the prosecutor’s mistake regarding the dates and intention to reference

an interview in 2014 rather than 2013. Remko then went through the various

interviews of Goodman conducted at the Children’s Advocacy Center, and

specifically testified that the October 3 interview involved an allegation of sexual

abuse by a perpetrator other than Charles. Charles’s counsel then conducted cross

examination of Remko about her mistake regarding the October 3 interview, during

which Remko acknowledged that she had been mistaken and that this interview was

not regarding a claim of sexual abuse by Charles.

                                Post-Arrest Silence

      In his first issue, Charles argues that the trial court erred by refusing to grant

a mistrial following Officer Nethery’s testimony on Charles’s post-arrest silence.

Charles also contends that although the trial court instructed the jury to disregard

that testimony, the trial court did not do so promptly. Both errors, Charles contends,

violated his rights against self-incrimination under the Fifth Amendment to the

United States Constitution and Article 1, Section 10 of the Texas Constitution. See

U.S. CONST. amend. V; TEX. CONST. art. 1, § 10.




                                          11
A.    Standard of Review

      A mistrial is the trial court’s remedy for improper conduct that is “so

prejudicial that expenditure of further time and expense would be wasteful and

futile.” Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004). It is a remedy

appropriate only for a narrow class of highly prejudicial and incurable errors. Wood

v. State, 18 S.W.3d 642, 648 (Tex. Crim. App. 2000). We review a trial court’s

decision to deny a motion for mistrial for abuse of discretion. Hawkins, 135 S.W.3d

at 77; Browne v. State, 483 S.W.3d 183, 203 (Tex. App.—Austin 2015, no pet.). An

abuse of discretion exists only if the trial court’s ruling is so “clearly wrong as to lie

outside the zone of reasonable disagreement” or is arbitrary or unreasonable. Lopez

v. State, 86 S.W.3d 228, 230 (Tex. Crim. App. 2002); see State v. Mechler, 153

S.W.3d 435, 439 (Tex. Crim. App. 2005).

B.    Applicable Law

      A comment on the defendant’s post-arrest silence violates the defendant’s

rights under the Fifth Amendment of the United States Constitution and Article I,

Section 10 of the Texas Constitution. See Doyle v. Ohio, 426 U.S. 610, 618 (1976);

Dinkins v. State, 894 S.W.2d 330, 356 (Tex. Crim. App. 1995). However, an

instruction to disregard will generally cure any harm from the error. Dinkins, 894

S.W.2d at 357. An instruction to disregard is effective unless consideration of the

facts of the particular case suggests the impossibility of withdrawing the impression


                                           12
produced in the minds of the jury. Rosas v. State, 76 S.W.3d 771, 776 (Tex. App.—

Houston [1st Dist.] 2002, no pet.) (citing Waldo v. State, 746 S.W.2d 750, 754 (Tex.

Crim. App. 1988)). Although not specifically adopted as definitive or exhaustive,

the courts have looked to several factors to determine whether an instruction to

disregard cured the prejudicial effect: (1) the nature of the error; (2) the persistence

of the prosecution in committing the error; (3) the flagrancy of the violation; (4) the

particular instruction given; (5) the weight of the incriminating evidence; and (6) the

harm to the accused as measured by the severity of sentence. Johnson v. State, No.

01-11-00820-CR, 2013 WL 4680360, at *7 (Tex. App.—Houston [1st Dist.] Aug.

29, 2013, pet. ref’d) (mem. op., not designated for publication) (citing Waldo, 746

S.W.2d at 754).

      To preserve error for appellate review, a defendant must make his complaint

to the trial court by a timely request, objection, or motion that states the grounds for

the ruling sought with sufficient specificity to make the trial court aware of the

complaint. TEX. R. APP. P. 33.1(a)(1)(A). With some exceptions, a defendant in a

criminal case forfeits error, even constitutional error, when he fails to make a timely

objection or fails to request proper relief. See Smith v. State, 721 S.W.2d 844, 855

(Tex. Crim. App. 1986). By failing to timely and properly object, a defendant may

forfeit his complaint that there was an improper comment on his post-arrest silence.

Heidelberg v. State, 144 S.W.3d 535, 542–43 (Tex. Crim. App. 2004); Wheatfall v.


                                          13
State, 882 S.W.2d 829, 836 (Tex. Crim. App. 1994); Smith, 721 S.W.2d at 855.

Further, improper comment on a defendant’s post-arrest silence is not fundamental

error. Smith, 721 S.W.2d at 855; see also Fonseca v. State, No. 08-10-00080-CR,

2011 WL 3717006, at *7 (Tex. App.—El Paso Aug. 24, 2011, no pet.) (not

designated for publication) (noting that, while it is true certain fundamental errors

may be raised for first time on appeal, it is well established that complaint regarding

admission of evidence of defendant’s silence is waived in absence of objection).

C.    Analysis

      The record here fails to demonstrate that Charles timely objected to the

admission of evidence of his post-arrest silence. Charles did not object immediately

following the State’s question as to whether Charles provided a statement. Nor does

the record reflect any objection by Charles in the subsequent discussions between

the State and the trial court. We note that when it first raised the issue with the trial

court, the State mentioned that defense counsel asked if the trial court would instruct

the jury to disregard, and it is possible this discussion took place off the record. We

do not, however, see any objection from defense counsel in the record prior to (or

even after) this discussion. Rather, each time the issue was raised with the trial court,

it was done so by the State.

      Likewise, Charles never objected below that the trial court’s failure to

promptly instruct the jury was insufficient to cure any error. In fact, when the issue


                                           14
was first raised by the State, the trial court stated that they would finish Nethery’s

cross-examination first, and defense counsel agreed, stating they would “[d]o a bill

after.” After the completion of Nethery’s testimony, the trial court instructed the jury

as detailed above. Charles moved for a mistrial but did not object that the instruction

was untimely.

      Due to Charles’s failure to timely object to the State’s question and his failure

to object based on a lack of prompt instruction by the trial court, we hold that Charles

has failed to preserve error on his first issue. See TEX. R. APP. P. 33.1(a) (to preserve

complaint for appellate review, party must have presented specific and timely

request, motion, or objection to trial court); Davis v. State, 313 S.W.3d 317, 352

(Tex. Crim. App. 2010) (“An appellant is obligated to point out to this Court where

the record shows that he has preserved error on his claim.”); see also Heidelberg,

144 S.W.3d at 542–43 (holding appellant did not preserve error as to argument that

State’s improper comment on post-arrest silence violated Texas Constitution

because only objection at trial was based on Fifth Amendment); Wheatfall, 882

S.W.2d at 836 (overruling appellant’s argument that testimony amounted to

comment on appellant’s post-arrest silence in violation of United States Constitution

because only objection raised at trial did not comport with appellant’s complaint on

appeal); Smith, 721 S.W.2d at 855 (holding appellant’s argument that State

committed fundamental error when it impeached appellant’s testimony with his


                                           15
post-arrest silence was not preserved because he failed to object to this questioning

at trial).

        Even if Charles had preserved error, an instruction to the jury generally

suffices to cure any harm from an improper comment on an appellant’s post-arrest

silence. Dinkins, 894 S.W.2d at 356. Courts may consider a number of factors when

determining whether an instruction to disregard cured the prejudicial effect,

including: (1) the nature of the error; (2) the persistence of the prosecution in

committing the error; (3) the flagrancy of the violation; (4) the particular instruction

given; (5) the weight of the incriminating evidence; and (6) the harm to the accused

as measured by the severity of sentence. Waldo, 746 S.W.2d at 754.

        Although the nature of the constitutional right affected was serious, its

prejudicial effect is limited for several reasons. The State’s violation was not

flagrant—it consisted of one question (i.e., did Charles provide a statement), to

which the answer was no. The State did not persist in questioning Nethery about

Charles’s silence or mention it at any other time during trial or in closing argument.

In fact, it was the State who urged the trial court to instruct the jury to disregard the

State’s question and Nethery’s response. Further, the trial court gave a detailed

instruction, in which the trial court ordered the jury to disregard the State’s question

and Nethery’s response, and explicitly explained to the jury that Charles had an

absolute right under the Fifth Amendment not “to make a statement or cooperate


                                           16
with the police in any way,” and that his failure to make a statement “shall not be

taken as any circumstance against him.” Finally, the improper question did not

change the outcome of the case considering all the evidence supporting Charles’s

conviction, including the testimony from Goodman and Kerr. Thus, this improper

question and answer is not the type of conduct that would be sufficiently egregious

to defeat the presumed efficacy of the trial court’s instruction to disregard, and any

error caused by the State’s comment on Charles’s post-arrest silence was cured by

the instruction. See Johnson, 2013 WL 4680360, at *8 (holding trial court did not

abuse its discretion in denying request for mistrial because “instruction to disregard

was sufficient to remove the impression produced on the minds of the jury, and the

State’s misconduct was not pervasive or flagrant”); Castro v. State, No. 01-96-

00739-CR, 1998 WL 159930, at *1–2 (Tex. App.—Houston [1st Dist.] Mar. 26,

1998, pet. ref’d) (not designated for publication) (holding any error caused by State’s

comment on appellant’s post-arrest silence was cured by trial court’s instruction to

disregard because State’s question—“You never gave a written statement to any law

enforcement person regarding what took place?”—“was general in nature and not

repeated or referenced throughout the rest of the trial”).

       We therefore hold that, even if Charles had preserved error, the trial court did

not abuse its discretion in denying his request for a mistrial. We overrule Charles’s

first issue.


                                          17
               Cross-Examination on Pending Criminal Charges

      In his second issue, Charles argues that the trial court erred by refusing to

permit him to cross-examine Goodman regarding her pending criminal charges in

Fort Bend County and the State’s offer to dismiss those charges. He contends that

this was an appropriate area of cross-examination and the trial court’s refusal to

permit cross-examination on her pending charges violated the Confrontation Clause

of the United States Constitution and Article 1, Section 10 of the Texas Constitution.

See U.S. CONST. amend. V; TEX. CONST. art. 1, § 10.

A.    Applicable Law

      The right to confront one’s accuser necessarily includes the right to

cross-examine. Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim. App. 1996).

Exposing a witness’s motivation to testify for or against the accused or the State is

a proper and important purpose of cross-examination. Carpenter v. State, 979

S.W.2d 633, 634 (Tex. Crim. App. 1998); see also Carroll, 916 S.W.2d at 498 (“This

broad scope necessarily includes cross-examination concerning criminal charges

pending against a witness and over which those in need of the witness’[s] testimony

might be empowered to exercise control.”). Parties are allowed great latitude to show

“any fact which would or might tend to establish ill feeling, bias, motive and animus

on the part of the witness.” London v. State, 739 S.W.2d 842, 846 (Tex. Crim. App.

1987). But a trial judge may limit cross-examination as inappropriate for several


                                         18
reasons. Carroll, 916 S.W.2d at 498 (citing Delaware v. Van Arsdall, 475 U.S. 673,

679 (1986) (for example, trial judge may exercise discretion to prevent harassment,

prejudice, confusion of the issues, and marginally relevant interrogation)).

      To impeach a witness with evidence of pending criminal actions, the

proponent of the evidence must establish that the evidence is relevant. Carpenter,

979 S.W.2d at 634; Carroll, 916 S.W.2d at 494; London, 739 S.W.2d at 846–48.

However, evidence that a witness is facing pending charges is not relevant for the

purpose of showing bias or a motive to testify without some “causal connection” or

“logical relationship” between the evidence, which might show bias or motive such

as the witness’s pending charges, and the “vulnerable relationship” or potential bias

or prejudice for the State. Irby v. State, 327 S.W.3d 138, 149 (Tex. 2010); Carpenter,

979 S.W.2d at 634–35 & n.5. We review this issue for abuse of discretion. Irby, 327

S.W.3d at 154.

      The required “causal connection” is a matter of relevance. See TEX. R. EVID.

401; Carpenter, 979 S.W.2d at 634. However, the cross-examiner must show the

relevance of the “vulnerable status” or other source of bias to the witness’s

testimony. Irby, 327 S.W.3d at 151–52. All witnesses with pending charges, or who

have some other “vulnerable status” are not automatically subject to

cross-examination about that status regardless of any lack of relevance to the

witness’s testimony. Id. at 152. The mere existence of pending charges is not always


                                         19
automatically relevant to show the witness’s potential bias and motive to testify

favorably for the State. See id.

B.     Analysis

       Here, Charles argues that the jury was unable to make an informed decision

about Goodman’s credibility because they were not permitted to hear about her

“pending charges that existed just days prior to [Charles’s] trial nor the State’s offer

to dismiss said charges.” Charles argues that Carroll, where the Texas Court of

Criminal Appeals held that the appellant’s inquiry into a witness’s “incarceration,

his pending charge and possible punishment as a habitual criminal, was appropriate

to demonstrate [the witness’s] potential motive, bias or interest to testify for the

State,” is directly on point and dictates that the trial court erred in not permitting this

line of cross-examination. 916 S.W.2d at 500.

       While Charles is correct that the Court of Criminal Appeals concluded in

Carroll that “[a] defendant is permitted to elicit any fact from a witness intended to

demonstrate that witness’[s] vulnerable relationship with the state,” id., he does not

address the additional requirement that the defendant show a “causal connection”

between the witness’s pending charges and their testimony. See Carpenter, 979

S.W.2d at 634–35. For instance, in Carpenter, the defendant sought to impeach a

State’s witness with evidence of a pending federal conspiracy charge, under the

theory that the pending charge might make the witness inclined to testify favorably


                                            20
for the State to obtain some benefit or avoid some detriment in the federal case. Id.

at 635. The trial court, acting on the State’s objection, did not allow evidence of the

pending federal charge before the jury. See id. The Court of Criminal Appeals

affirmed this ruling, reasoning that for an impeachment by evidence of pending

charges to be admissible, a defendant must establish some causal connection or

logical relationship between the pending charges and the witness’s potential bias or

prejudice for the State, or testimony at trial. Id. at 634. The defendant in Carpenter

did not show why prosecution by the federal government for conspiracy tended to

show that the witness’s testimony in the unrelated state prosecution might be biased.

Id. at 635. The defendant speculated that it was possible the witness believed his

state-court testimony would be of some benefit in the federal prosecution, but there

was no evidence that this was what the witness thought or that the testimony might

actually benefit him in the federal prosecution. Id. The Court concluded that the

defendant simply had not provided any causal connection or logical relationship

between the pending federal charges and the witness’s testimony at trial. Id.

      Similarly, in Molina, the Fourteenth Court of Appeals held that the trial court

did not abuse its discretion in denying defense counsel’s request to cross-examine a

witness concerning a federal investigation and possible criminal charge because the

defendant failed to establish a causal connection or logical relationship between the

witness’s testimony and the potential for bias because of the federal investigation.


                                          21
Molina v. State, 450 S.W.3d 540, 551–52 (Tex. App.—Houston [14th Dist.] 2014,

no pet.). In support of its holding, the court found particularly relevant the witness’s

testimony that there was no agreement concerning leniency in the federal

investigation if he testified and that he had no expectation of any leniency in that

matter as a result. Id. at 552. Furthermore, the witness’s attorney made similar

representations to the trial court. Id.

       The same is true here. The purported bias here is that there was an offer to

dismiss the pending charges, also pending in Fort Bend County, against Goodman.

Goodman testified, however, that her pending charges were being handled not by

the Fort Bend County District Attorney’s office but by a special prosecutor, and that

she had never spoken with the prosecutors handling Charles’s case regarding any

arrangement for leniency in her pending cases in exchange for her testimony against

Charles. Her attorney, Carter, also stated that the special prosecutor never

communicated directly with Goodman and that all communication went through

him. Carter explained that the special prosecutor “never discussed his knowledge

about this case” with Carter. Moreover, Bolin, Charles’s own witness, testified that

the special prosecutor made the offer to Goodman “as if the case was pending in

Harris County” and agreed that Goodman received “the same treatment any other

defendant would have received if they had similar cases in Harris County.” Thus,

there was simply no causal connection shown between Goodman’s pending charges


                                          22
and her testimony in this case. See Carpenter, 979 S.W.2d at 634–35; Molina, 450

S.W.3d at 551–52; see also Garcia v. State, No. 13-19-00390-CR, 2020 WL

7757378, at *4 (Tex. App.—Corpus Christi Dec. 30, 2020, no pet.) (mem. op., not

designated for publication) (holding trial court did not abuse its discretion in refusing

cross-examination on witness’s pending criminal charge because both witness and

prosecution explicitly stated that witness was not offered or given any leniency in

exchange for his testimony).

      Though the constitutional right to confront witnesses encompasses “the

opportunity to show that a witness is biased or that his testimony is exaggerated or

unbelievable,” a trial court “retains wide latitude to impose reasonable limits on such

cross-examination ‘based on concerns about, among other things, harassment,

prejudice, confusion of the issues, the witness’[s] safety, or interrogation that is

repetitive or only marginally relevant.’” Irby, 327 S.W.3d at 145 (quoting Van

Arsdall, 475 U.S. at 679). Under these circumstances, we cannot say the trial court

acted beyond that latitude and abused its discretion by refusing to permit cross-

examination on Goodman’s pending criminal charges.

      We overrule Charles’s second issue.

                                   Brady Violation

      In his third issue, Charles argues that the trial court abused its discretion in

denying his motion for mistrial based on the State’s alleged Brady violation.


                                           23
Specifically, Charles contends that the State failed to turn over exculpatory and

impeachment evidence, consisting of 60-70 pages of notes taken during interviews

conducted of Kerr at the District Attorney’s office, until the middle of trial. Charles

contends that these interview notes showed that Kerr “had made prior inconsistent

statements, statements that were only contained in the withheld documents, and that

there were discrepancies in her story.”

A.    Applicable Law

      The prosecution has an affirmative duty to disclose evidence favorable and

material to a defendant’s guilt or punishment. Brady v. Maryland, 373 U.S. 83, 87–

88 (1963); Michaelwicz v. State, 186 S.W.3d 601, 613 (Tex. App.—Austin 2006,

pet. ref’d). To establish a Brady violation, the defendant must show (1) the State

failed to disclose evidence, regardless of the prosecution’s good or bad faith, (2) the

withheld evidence is favorable to him, and (3) the evidence is material, meaning

there is a reasonable probability that had the evidence been disclosed, the outcome

of the trial would have been different. Strickler v. Greene, 527 U.S. 263, 280–82

(1999); Pena v. State, 353 S.W.3d 797, 809 (Tex. Crim. App. 2011).

      When the Brady material is discovered during trial, the initial inquiry is

whether the defendant was prejudiced by the delayed disclosure. Palmer v. State,

902 S.W.2d 561, 565 (Tex. App.—Houston [1st Dist.] 1995, no pet.); see also Little

v. State, 991 S.W.2d 864, 867 (Tex. Crim. App. 1999) (reasoning that to prevail on


                                          24
a Brady claim, defendant must show prejudice from State’s tardy disclosure). To

show prejudice, the defendant must show a reasonable probability that, had the

evidence been disclosed to the defense earlier, the result of the proceeding would

have been different. Little, 991 S.W.2d at 866. The disclosure of Brady material

during trial satisfies the requirements of due process “[i]f the defendant received the

material in time to put it to effective use at trial.” Palmer, 902 S.W.2d at 565; see

also Perez v. State, 414 S.W.3d 784, 789–90 (Tex. App.—Houston [1st Dist.] 2013,

no pet.). A defendant’s conviction should not be reversed simply because the Brady

material was not disclosed as early as it might and should have been. Perez, 414

S.W.3d at 790; Palmer, 902 S.W.2d at 565.

B.    Analysis

      Although Charles argues that these interview notes contained inconsistent

statements and “several discrepancies in [Kerr’s] various accounts of what actually

transpired,” Charles did not introduce the interview notes into the trial record, did

not cross-examine Kerr about those notes, and did not call the author of the notes as

a witness. Moreover, the record before us does not include the interview notes, i.e.,

the purported Brady material. “A finding of a Brady violation cannot be made on the

basis of conjecture regarding what the record might have shown.” Murray v. State,

No. 08-16-00185-CR, 2018 WL 1663882, at *7 (Tex. App.—El Paso Apr. 6, 2018,

pet. ref’d) (not designated for publication). Consequently, we cannot determine


                                          25
whether the interview notes were exculpatory or material, nor can we evaluate

whether Charles was prejudiced by the State’s delayed disclosure or whether the

result of the proceeding would have been different had those notes been turned over

to the defense earlier. See Carraway v. State, 507 S.W.2d 761, 764 (Tex. Crim. App.

1974) (appellate court could not determine accuracy of alleged Brady violation

because claim was based on witness statement not included in record); Murray, 2018

WL 1663882, at *7 (rejecting appellant’s argument that State failed to disclose

medical records in violation of Brady because appellate record did not include the

purported medical records at issue); Simpson v. State, No. 05-95-01616-CR, 1997

WL 242811, at *12 (Tex. App.—Dallas May 13, 1997) (not designated for

publication), aff’d, 991 S.W.2d 798 (Tex. Crim. App. 1998) (overruling appellant’s

Brady argument because, even assuming there was suppressed evidence, court could

not determine whether evidence was favorable to defendant or whether it was

material because evidence was not included in appellate record); see also Villarreal

v. State, 576 S.W.2d 51, 65 (Tex. Crim. App. 1978) (determining appellant waived

possible Brady error by failing to secure inclusion of prosecutor’s file in appellate

record); Longoria v. State, No. 13-12-00226-CR, 2013 WL 5675913, at *3 (Tex.

App.—Corpus Christi Oct. 17, 2013, no pet.) (mem. op., not designated for

publication) (holding appellant waived any possible Brady error by failing to secure

inclusion of complained-of materials in appellate record).


                                         26
      Therefore, we overrule Charles’s third issue.

                                 False Testimony

      In his fourth issue, Charles argues that the trial court abused its discretion by

failing to grant a mistrial after the State’s expert, Remko, gave false testimony.

Charles contends that during direct examination by the State, Remko falsely testified

that she interviewed Goodman at the Child Advocacy Center on October 3, 2013

and that the subject of and alleged perpetrator discussed in that interview was

Charles. In truth, the subject of the October 3 interview was J.A., Goodman’s

mother’s boyfriend. Charles moved for a mistrial arguing that the trial court could

not “unring that bell” because the jury heard allegations from the October 3

interview, which were “blatantly not true,” on top of the testimony from two

complainants, as well as a victim from a prior conviction. The trial court denied

Charles’s motion for mistrial and his alternative motion to strike Remko’s testimony,

stating that it would allow Charles “to cross Ms. Remko on the 10/3/13 interview

and clarify,” and permit the State to clarify, Remko’s testimony with respect to that

interview.

      The State continued its direct examination of Remko, during which Remko

clarified that the subject of the October 3 interview was not Charles but was instead

J.A. Charles then cross-examined Remko about her mistake related to the October 3

interview. Remko admitted that she was “wrong” when she testified that Charles


                                          27
was the subject of the October 3 interview, that she “made a mistake” and was

“completely incorrect.”

      Despite the State’s clarification of the mistaken testimony and his

cross-examination of Remko related to the mistake, Charles contends the trial court

violated the Sixth and Fourteenth Amendments to the United Constitution and

Article 1, Section 10 of the Texas Constitution by denying his motion for mistrial

and alternative request to strike Remko’s testimony. See U.S. CONST. amends. VI,

XIV; TEX. CONST. art. 1, § 10.

C.    Applicable Law

      The Due Process Clause of the Fourteenth Amendment can be violated when

the State uses false testimony to obtain a conviction, regardless of whether it does

so knowingly or unknowingly. Ex Parte Robbins, 360 S.W.3d 446, 459–60 (Tex.

Crim. App. 2011). Accordingly, to constitute a due process violation, the testimony

used by the State must have been false, and it must have been material to the

defendant’s conviction, meaning “there is a reasonable likelihood that the false

testimony could have affected the judgment of the jury.” Id. (citing United States v.

Agurs, 427 U.S. 97, 103–04 (1976), and Ex parte Ghahremani, 332 S.W.3d 470, 478

(Tex. Crim. App. 2011)).

      The case law in this area frequently refers to the use of perjured testimony,

but it is sufficient that the testimony was “false.” Id. at 460 (citing Napue v. Illinois,


                                           28
360 U.S. 264, 269 (1959)). Because testimony need not amount to perjury to

constitute a due process violation, the proper question “is whether the particular

testimony, taken as a whole, ‘gives the jury a false impression.’” Ex parte Weinstein,

421 S.W.3d 656, 665–66 (Tex. Crim. App. 2014). “If the prosecution presents a false

picture of the facts by failing to correct its own testimony when it becomes apparent

that the testimony was false, then the conviction must be reversed.” Losada v. State,

721 S.W.2d 305, 311 (Tex. Crim. App. 1986) (citing Napue, 360 U.S. at 269)

(emphasis added). However, courts have held that where the State corrects such false

testimony, a defendant’s due process rights are not violated, and a trial court does

not abuse its discretion in denying a motion for mistrial. See Vasquez v. State, 67

S.W.3d 229, 239 (Tex. Crim. App. 2002) (rejecting appellant’s argument that State

used false testimony in violation of due process because “[e]ven if the testimony was

a lie, the State corrected the false testimony in its closing argument” and appellant

failed to demonstrate prejudice from any alleged tardiness of correction);

Marchbanks v. State, 341 S.W.3d 559, 562 (Tex. App.—Fort Worth 2011, no pet.)

(holding trial court did not abuse its discretion by denying appellant’s motion for

mistrial on the basis of State’s alleged use of perjured testimony because State

corrected witness’s misstatement by informing appellant’s counsel about

misstatement and recalling witness to account for such misstatement); see also Baker

v. State, No. 07-19-00048-CR, 2020 WL 3154784, at *8 (Tex. App.—Amarillo June


                                         29
12, 2020, pet. ref’d) (mem. op., not designated for publication) (holding trial court

did not abuse its discretion by denying appellant’s motion for mistrial on basis of

State’s alleged use of perjured testimony because, after learning witness testified

falsely, State corrected witness’s misstatement by recalling witness to account for

her false testimony before jury).

D.    Analysis

      Here, there is no dispute that Remko mistakenly testified that Charles was the

subject of the October 3 interview. However, after this mistake was discovered, the

trial court permitted the State to clarify and correct this testimony during further

redirect of Remko. Charles was also given the opportunity to cross-examine Remko

further about this mistake. Thus, the State did exactly what the above-cited

authorities require, i.e., it corrected any false impression with respect to the October

3 interview through additional direct of Remko. Any false impression was further

corrected through Remko’s cross examination, during which Remko admitted that

she was “wrong,” that she “made a mistake,” and that she was “completely

incorrect.” Thus, under these circumstances, we hold that the trial court did not abuse

its discretion by denying Charles’s motion for mistrial or otherwise striking Remko’s

testimony. See Vasquez, 67 S.W.3d at 239; Losada, 721 S.W.2d at 311; Marchbanks,

341 S.W.3d at 562; see also Cooper v. State, 509 S.W.2d 565, 569 (Tex. Crim. App.

1974) (holding trial court did not abuse its discretion in overruling motion for


                                          30
mistrial based on police officer’s untruthful testimony concerning appellant’s

criminal record because “proper recourse was to expose the inaccuracy by effective

cross-examination, and not the abandonment of all further interrogation and

assertion of entitlement to a mistrial because the testimony was prejudicial”).

      We overrule Charles’s fourth issue.

                                    Conclusion

      We affirm the judgment of the trial court.



                                                Amparo Guerra
                                                Justice

Panel consists of Justices Hightower, Countiss, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           31